DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-8, 10 and 13-16 are pending.
Claims 2, 4, 9, 11-12 and 17 are cancelled.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1, 3, 5-8, 10 and 13-16 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Scelzi (US 2020/0012307 A1) teaches measuring supply of a consumable product to a facility over time and analyzing the measurements to determine the consumption or supply of the product by one or more loads and/or sources in the facility, and to determine induced and residual heat flow through the facility's envelope. The supply of consumable product to the HVAC system may be measured and analyzed as compared to the inside temperature, outside temperature, sun loading, and heat generated by other devices such as lighting and computers to determine the overall R-value of a building. The energy performance of a building is determined by analyzing a signature characterizing one or more building system's access to a consumable product.  One or more metrics representing this energy performance may be determined in order to quantify the building's energy performance.  For example, a controllable load, controllable load score, or building start time score may be determined.  Further, in some embodiments a weighted energy score, which combines two or more of these metrics, may be determined.  Finally, in some embodiments, a signature characterizing one or more building system's access to a consumable product may be used to determine an optimal ramp time and corresponding start time for the HVAC system.
Albert et al. (US 2015/0332294 A1) teaches techniques for utility energy use monitoring, analysis, and prediction, with applications to energy conservation using clustered data analysis. Actionable information, as a result of the analysis, allows accurate ranking and comparison between customers, as well as prescribing specific actions that customers may take that would be beneficial for the system as a whole. The methods connect consumption data from smart meters and time series of related factors to decisions that utility customers make to use certain appliances. Such factors relevant in the smart grid demand management context may be weather (temperature, ambient lighting, etc.) and time-of-day, day-of-week, real-time prices, among others. By inferring and anticipating customer decisions non-intrusively, utility companies and other providers of smart grid services may create tailored automated controls and tailored marketing communications and requests to the different types of customers in their portfolio. In the context of thermal energy use decomposition, when temperature and other weather data is used as external covariates, the invention has applications for Demand-Response programs, determine to whom and when should the DR signal be dispatched based on a forecast of outside temperature.
AGARWAL et al. (US 2017/0109653 A1) teaches a method of summarizing multi-sensor data. The method includes computing plurality of histograms from sensor data associated with a plurality of sensors. The respective histograms of each sensor are clustered into a first plurality of sensor-clusters, and a first set of rules is extracted therefrom. First set of rules defines patterns of histograms of a set of sensors occurring frequently over a time-period. Two or more sensor-clusters from amongst the first plurality of sensor-clusters are merged selectively to obtain a second plurality of sensor-clusters. Second set of rules are extracted from the second plurality of sensor-clusters, and a set of correlated sensors are identified therefrom based on the second set of rules. Third set of rules are extracted from the set of correlated sensors, the third set of rules summarizes the multi-sensor data to represent prominent co-occurring sensor behaviors. The plurality of rule sets are computed based on an association rule mining technique.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
performing association rule mining (ARM) on the transactional dataset to generate a plurality of rules for each data cluster of the plurality of data clusters with the controller, wherein each rule of the plurality of rules relates the secondary data to the energy consumption data; merging the rules of the plurality of rules to form a plurality of merged rules; changing the at least one operating characteristic of the HVAC system based on only the plurality of merged rules with the controller to optimize the energy consumption of the HVAC system.

Independent claim 10 includes similar limitations and reasons for allowance as independent claim 1.
Claims 3 and 5-8 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3 and 5-8 are allowable.
Claims 13-16 are dependent claims of claim 10. The claim 10 is allowable, and therefore, claims 13-16 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116